Opinion filed February 4, 2010 











 








 




Opinion filed February 4,
2010 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00289-CV
                                           __________
 
                                     IN RE ANGELA RUTH OLSON
 

 
                                          ORIGINAL
MANDAMUS PROCEEDING
 

 
                                            M
E M O R A N D U M    O P I N I O N
The
parties have filed in this court a joint motion to dismiss the petition for
writ of mandamus.  The parties state that they have reached a settlement
agreement.
The
motion is granted, and this original proceeding is dismissed.
 
 
PER CURIAM
 
February 4, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.